TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00162-CR
NO. 03-03-00163-CR

NO. 03-03-00164-CR



Francisco Mendoza, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NOS. 992767, 992768 & 992781, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
On June 24, 2004, this Court ordered the appointment of substitute counsel for the
purpose of filing a substitute brief on appellant's behalf.  This brief was to be filed by July 30, 2004. 
On July 30, the Court granted counsel's motion to extend the time for filing the brief to September
20, 2004.  No brief has been received.
Appellant's counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later
than October 22, 2004.  No further extension of time will be granted.
It is ordered September 30, 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish